 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                  IN CLERK'S OFFICE
                                                  -X         U.S. DISTRICT COURT E.D.N.Y.
 JEUNGSANDO OF AMERICA,INC., a
 religious corporation, and MYUNG SUN                       ^ FEB 11 2019
 YOO,
                                                             BROOKLYN OFFICE
                          Plaintiffs,

         -against-
                                                                 NOT FOR PUBLICATION
 JEUNG SAN CHAM SHIN AHNG,an                                     ORDER
 unincorporated association of a religious nature                15-CV-6400(CBA)(VMS)
 also known as JEUNG SAN WORLD,also
 known as JEUNGSANWORLD,SANG
 KYUN RO,HEUN SOON LEE,DANIEL
 JOE, DANIEL EVANCHO,KARYS
 DALSOOK MA,JOHN DOES,XYZ
 COMPANIES,AND SUK NAM LEE,

                          Defendants.
                                                  -X

 AMON,United States District Judge:

         Plaintiffs Jeungsando of America, Inc. and Myung Sun Yoo bring this suit against

 Defendants, including pro se Defendant Karys Dalsook Ma, principally asserting claims for

 copyright infringement and defamation. (D.E. # 4(Am. Compl.).) Plaintiffs have moved for an

 order dismissing the action without prejudice pursuant to Federal Rule of Civil Procedure

 41(a)(2).^ (D.E. # 141.) Ma opposes dismissal or, alternatively, seeks dismissal with prejudice.

(D.E. # 147.) The Court referred the motion to the Honorable Vera M. Scanlon, United States

 Magistrate Judge, who on December 6,2018, submitted a Report and Recommendation("R&R")

 recommending that the Court grant Plaintiffs' motion to dismiss the action without prejudice.

(D.E. # 149.)




'Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), the parties stipulated to the dismissal with
 prejudice of the only other defendant to appear in this action. (D.E. #s 136, 141.)

                                                       1
       No party has objected to the R«feR, and the time for doing so has passed. When deciding

whether to adopt an R&R,a district court"may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). To accept
those portions ofthe R&R to which no timely objection has been made,"a district court need only

satisfy itself that there is no clear error on the face ofthe record." Jarvis v. N. Am. Globex Fund.

L.P., 823 F. Supp. 2d 161, 163(E.D.N.Y. 2011)(internal quotation marks omitted).

       The Court has reviewed the record and, finding no clear error, adopts the well-reasoned

R&R as the opinion of the Court. Accordingly, the Court grants Plaintiffs' motion and dismisses

the action without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).

       The Court directs the Clerk of Court to close this case and to transmit a copy of this order

to pro se Defendant Ma at the following address: 300 South Hobart Blvd., Suite 400,Los Angeles,

CA 90020.


       SO ORDERED.




Dated: February li ,2019
       Brooklyn, New York                              s/Carol Bagley Amon
                                                     Carol Bagley Amon
                                                     United States District Judge
